Exhibit 10.1
 
MYREXIS, INC.
 
Executive Severance and Consulting Agreement
 
THIS EXECUTIVE SEVERANCE AND CONSULTING AGREEMENT (this “Agreement”), by and
between Myrexis, Inc., a Delaware corporation (the “Company”), and Andrea
Kendell (the “Executive”), is made as of January 22. 2013.
 
 
WHEREAS, the Company and the Executive are parties to that certain Executive
Severance and Change in Control Agreement dated September 22, 2011 (the
“Severance Agreement”);
 
 
WHEREAS, the Company has made the determination to suspend further development
activities;
 
 
WHEREAS, the Company will continue to need the services of the Executive in
order to maximize Company value for its shareholders; and
 
WHEREAS, in order to incentivize the Executive to continue her services to the
Company, the Company desires to enter into this Agreement with the Executive
providing certain benefits to the Executive provided she continues in the employ
of the Company for a specified period of time.
 
NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in its employ, the Company agrees that the Executive shall receive the
benefits set forth in this Agreement in the event the Executive’s employment
with the Company is terminated.
 
1.           Key Definitions.
 
As used herein, the following terms shall have the following respective
meanings:
 
1.1            “Cause” means:
 
(a)             the Executive’s willful and continued failure to substantially
perform her reasonable assigned duties (other than any such failure resulting
from incapacity due to physical or mental illness), which failure is not cured
within 30 days after a written demand for substantial performance is received by
the Executive from the Board of Directors of the Company which specifically
identifies the manner in which the Board of Directors believes the Executive has
not substantially performed the Executive’s duties; or
 
(b)             the Executive’s willful engagement in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.
 
For purposes of this Section 1.1, no act or failure to act by the Executive
shall be considered “willful” unless it is done, or omitted to be done, in bad
faith and without reasonable belief that the Executive’s action or omission was
in the best interests of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
1.2            “Company Paid Benefits” means any Company-paid health,
disability, accident and/or life insurance plans or programs.
 
2.           Term of Agreement.  This Agreement, and all rights and obligations
of the parties hereunder, shall take effect upon the date hereof (the “Effective
Date”) and shall expire on June 30, 2013 (the “Term”).
 
3.           Services.  During the period beginning on the Effective Date and
ending on February 28, 2013, Executive will continue to provide services to the
Company as its Chief Financial Officer (such period the “Employment
Term”).  Following the expiration of the Employment Term and during the period
beginning on March 1, 2013 and continuing until June 30, 2013, the Executive
shall be engaged as a consultant to the Company providing such services as the
Company may request from time to time (such period, the “Consulting
Term”).  Following the Consulting Term, the Executive will no longer provide
services to the Company on a regular basis and will be engaged, if at all, as a
consultant on an as-needed basis.
 
4.           Compensation.  During the Employment Term, the Company will pay to
the Executive an annual base salary of $280,000, pursuant to the Company’s
regular payroll schedule.  During the Consulting Term, the Company will pay to
the Executive an amount equal to $14,000 per month, payable in arrears on the
last business day of each month.  Thereafter, the Company will pay to the
Executive at the rate of $175.00 per hour for consulting services requested by
the Company, if any.
 
5.           Employment Status.
 
5.1           Not an Employment Contract.  The Executive acknowledges that this
Agreement does not constitute a contract of employment or impose on the Company
any obligation to retain the Executive as an employee and that this Agreement
does not prevent the Executive from terminating employment at any time.
 
6.           Termination
 
6.1           Employment Term.  The Employment Term will terminate on the
earlier of:
 
(a)             The date the Executive resigns for any reason.
 
(b)             The date the Company terminates the Employment Term for any
reason.
 
(c)             The expiration of the Employment Term.
 
(d)             Any termination of the Executive’s employment by the Company or
by the Executive (other than due to the death of the Executive) prior to the
expiration of the Employment Term and other than as a result of the expiration
of the Employment Term shall be communicated by a written notice to the other
party hereto (the “Notice of Termination”), given in accordance with Section
8.  Any Notice of Termination shall: (i) indicate the specific termination
provision (if any) of this Agreement relied upon by the party giving such
notice, (ii) to the extent applicable, set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) specify the Date of
Termination (as defined below).  The effective date of an employment termination
(the “Date of Termination”) shall be the close of business on the date specified
in the Notice of Termination (which date may not be less than 10 days or more
than 30 days after the date of delivery of such Notice of Termination) in the
case of a termination other than one due to the Executive’s death.  In the case
of the Executive’s death, the Date of Termination shall be the date of the
Executive’s death.
 
 
2

--------------------------------------------------------------------------------

 
 
(e)             Any Notice of Termination for Cause given by the Company must be
given within 20 days of the occurrence (or if later, the discovery) of the
event(s) or circumstance(s) which constitute(s) Cause.  Prior to any Notice of
Termination for Cause being given (and prior to any termination for Cause being
effective), the Executive shall be entitled to a hearing before the Board of
Directors of the Company at which she may, at her election, be represented by
counsel and at which she shall have a reasonable opportunity to be heard.  Such
hearing shall be held on not less than 15 days prior written notice to the
Executive stating the Board of Directors’ intention to terminate the Executive
for Cause and stating in detail the particular event(s) or circumstance(s) which
the Board of Directors believes constitutes Cause for termination.
 
6.2           Consulting Term.  The Consulting Term will terminate on the
earlier of:
 
(a)             the expiration of the Consulting Term;
 
(b)             the date that the Company terminates the Consulting Term for
Cause; and
 
(c)             the death of the Executive.
 
7.           Benefits Following Termination.
 
7.1           Benefits Following Termination of the Employment Term.
 
(a)             Termination Without Cause or upon expiration of the Employment
Term.  If the Executive’s employment with the Company is terminated by the
Company without Cause (and other than due to the death of the Executive) prior
to the expiration of the Employment Term, or upon the Executive’s employment
termination as a result of the expiration of the Employment Term, the Company
shall pay to the Executive the following amounts:
 
(1)           in a lump sum, in cash, on the tenth (10th) day after the Date of
Termination, the sum of (A) the Executive’s base salary through the Date of
Termination, and (B) any accrued vacation pay to the extent not previously paid
(the sum of the amounts described in clauses (A) and (B) shall be hereinafter
referred to as the “Accrued Obligations”);
 
(2)           in a lump sum, in cash, on the tenth (10th) day after the Date of
Termination, the Executive’s base salary from the Date of Termination through
the expiration of the Employment Term,
 
 
3

--------------------------------------------------------------------------------

 
 
(3)           in a lump sum, in cash, on the tenth (10th) day after the Date of
Termination, the sum of (A) one times the Executive’s then current annual base
salary and (B) one times the Executive’s then current fiscal year target bonus
amount; and
 
(4)           in a lump sum, in cash, on the tenth (10th) day after the Date of
Termination, a retention bonus in the amount of $100,000.
 
(ii)           if the Executive is covered under the Company’s group health plan
immediately prior to the Date of Termination, then if the Executive timely
elects to continue such coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), the Company will pay the premium for the
Executive’s COBRA coverage until the earlier of (A) twelve months from the
Expiration of the Employment Term and (B) the date the Executive becomes covered
under another group health plan; and
 
(iii)           to the extent not previously paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive following the
Executive’s termination of employment under any plan, program, policy, practice,
contract or agreement of the Company and its affiliated companies (such other
amounts and benefits shall be hereinafter referred to as the “Other Benefits”).
 
(b)             Termination for any other reason.  If the Executive voluntarily
terminates her employment with the Company, or if the Executive’s employment
with the Company is terminated for Cause or by reason of the Executive’s death,
then the Company shall (i) pay the Executive (or her estate, if applicable), in
a lump sum in cash on the earlier of the next regularly scheduled payroll date
or 30 days after the Date of Termination, the Accrued Obligations and (ii)
timely pay or provide to the Executive the Other Benefits.
 
(c)             Release.  As a condition to Executive receiving the benefits
under this Section 7.1(a), the Executive must first execute and deliver to
Company a general release of claims against the Company and its affiliates in a
form substantially similar to the general release attached hereto as Exhibit A,
and such release, by its terms, has become irrevocable prior to the tenth (10th)
day following the Date of Termination.
 
7.2           Benefits Following Termination of the Consulting Term.  Upon
termination of the Consulting Term for any reason or upon expiration of the
Consulting Term, the Executive shall be paid any accrued but unpaid fees for her
consulting services.
 
8.           Disputes.  All claims by the Executive for benefits under this
Agreement shall be directed to and determined by the Board of Directors of the
Company and shall be in writing.  Any denial by the Board of Directors of a
claim for benefits under this Agreement shall be delivered to the Executive in
writing and shall set forth the specific reasons for the denial and the specific
provisions of this Agreement relied upon.  The Board of Directors shall afford a
reasonable opportunity to the Executive for a review of the decision denying a
claim.  Any further dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Salt Lake City,
Utah, in accordance with the rules of the American Arbitration Association then
in effect.  Judgment may be entered on the arbitrator’s award in any court
having jurisdiction.
 
 
4

--------------------------------------------------------------------------------

 
 
9.           Successors.
 
9.1           Successor to Company.  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
at least one-third or more of Company’s gross assets to expressly assume and
agree to perform this Agreement to the same extent that the Company would be
required to perform it if no such succession had taken place.  As used in this
Agreement, “Company” shall mean the Company as defined above and any successor
to its business or assets as aforesaid which assumes and agrees to perform this
Agreement, by operation of law or otherwise.
 
9.2           Successor to Executive.  This Agreement shall inure to the benefit
of and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.  If the Executive should die while any amount would still be payable
to the Executive or her family hereunder if the Executive had continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to the executors, personal representatives or
administrators of the Executive’s estate.
 
10.           Nondisparagement.  The Executive and the Company acknowledge and
agree that each shall not make any statements that are professionally or
personally disparaging about or adverse to the interests of the other,
including, but not limited to, any statements that disparage any of the other’s
products, services, finances, financial condition, capabilities or other
characteristics.
 
11.           Notice.  All notices, instructions and other communications given
hereunder or in connection herewith shall be in writing.  Any such notice,
instruction or communication shall be sent either (i) by registered or certified
mail, return receipt requested, postage prepaid, or (ii) prepaid via a reputable
nationwide overnight courier service, in each case addressed to the Company, at
305 Chipeta Way, Salt Lake City, Utah 84108, Attn: Chief Executive Officer, and
to the Executive at the address for notices indicated below (or to such other
address as either the Company or the Executive may have furnished to the other
in writing in accordance herewith).  Any such notice, instruction or
communication shall be deemed to have been delivered five business days after it
is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent via a reputable nationwide
overnight courier service. Either party may give any notice, instruction or
other communication hereunder using any other means, but no such notice,
instruction or other communication shall be deemed to have been duly delivered
unless and until it actually is received by the party for whom it is intended.
 
12.           Miscellaneous.
 
12.1           Timing for Payment of Benefits.  Notwithstanding the foregoing,
if at the time a payment is to be made under this Agreement, it is determined
that the Executive is a “specified employee” of the Company (within the meaning
of Section 409A of the Code, as amended, and any successor statute, regulation
and guidance thereto), then limited only to the extent necessary to comply with
the requirements of Section 409A of the Code, any payments to which the
Executive may become entitled under this Agreement which are subject to Section
409A of the Code (and not otherwise exempt from its application) will be
withheld until the first (1st) business day of the seventh (7th) month following
the termination of employment at which time Executive shall be paid an aggregate
amount equal to the accumulated, but unpaid, payments otherwise due to Executive
under the terms of this Agreement, and the original schedule shall resume with
respect to the remaining payments. Further, any payment to Executive under this
Agreement that constitutes nonqualified deferred compensation under Section 409A
payable as a result of a termination of employment may only be paid upon a
“separation from service” under Section 409A(a)(2)(A)(i) of the Code.  For
purposes of clarification, the foregoing sentence shall not cause any forfeiture
of benefits on the part of the Executive, but shall only act as a delay until
such time as a “separation from service” occurs.  Each payment to which
Executive is entitled upon her separation of service from the Company shall
constitute a “separate payment” for purposes of Section 409A.
 
 
5

--------------------------------------------------------------------------------

 
 
12.2           Reimbursements.  To the extent any reimbursements by the Company
to the Executive under this Agreement are subject to Section 409A, (i) payments
will be made upon receipt of any documentation of such expenses required by the
Company, (ii) the expenses eligible for reimbursement in any taxable year may
not affect the expenses eligible for reimbursement in any other taxable year,
(iii) such reimbursement must be made on or before the last day of the year
following the year in which the expenses were incurred, and (iv) the right to
reimbursement is not subject to liquidation or exchange for another benefit.
 
12.3           Construction.  Section 409A and the rules and regulations
promulgated thereunder, in general, provide for the taxation of certain payments
made following the termination of employment of an employee.  Section 409A and
the rules and regulations promulgated thereunder provide that payments will not
be subject to taxation under Section 409A if certain conditions are met.  It is
the intent of the parties that any payments made to the Executive following a
termination of employment are to not be subject to taxation under Section
409A.  Accordingly, this Agreement shall be construed, interpreted and applied
so as to accomplish this intent, and also recognizing that there may be future
guidance and interpretation of the application of Section 409A and the rules and
regulations promulgated thereunder by the Internal Revenue Service or the
judicial courts.
 
12.4           Employment by Subsidiary.  For purposes of this Agreement, the
Executive’s employment with the Company shall not be deemed to have terminated
solely as a result of the Executive continuing to be employed by a wholly-owned
subsidiary of the Company.
 
12.5           Severability.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
 
12.6           Injunctive Relief.  The Company and the Executive agree that any
breach of this Agreement by the Company is likely to cause the Executive
substantial and irrevocable damage and therefore, in the event of any such
breach, in addition to such other remedies which may be available, the Executive
shall have the right to specific performance and injunctive relief.
 
 
6

--------------------------------------------------------------------------------

 
 
12.7           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal laws of the
State of Utah, without regard to conflicts of law principles.
 
12.8           Waivers.  No waiver by the Executive at any time of any breach
of, or compliance with, any provision of this Agreement to be performed by the
Company shall be deemed a waiver of that or any other provision at any
subsequent time.
 
12.9           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but both of which together shall
constitute one and the same instrument.
 
12.10           Tax Withholding.  All amounts payable to the Executive as
compensation for her services as an employee of the Company shall be subject to
required payroll withholdings and deductions.  Executive shall be responsible
for the payment of all local, state and federal taxes resulting from the payment
of compensation for Executive’s services as a consultant. Executive agrees to
indemnify and hold harmless the Company from and against any and all claims,
liabilities, suits and penalties for any amounts assessed by or due to any
federal, state or local government with respect to compensation payable to
Executive for her services as a consultant.  The Company will issue to Executive
an IRS Form 1099 on or before January 31 of the year following the year in which
Executive performed any services as a consultant to the Company with respect to
the compensation paid for such services.
 
12.11           Entire Agreement.  This Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of the
subject matter contained herein; and any prior agreement of the parties hereto
in respect of the subject matter contained herein, including, without
limitation, the Severance Agreement and the Retention Agreement dated July 2,
2012, is hereby terminated and cancelled.  This Agreement shall not impact or be
interpreted as impacting the parties’ respective rights and obligations under
any authorized and lawful agreement between the parties regarding subject
matters outside the scope of this Agreement, including but not limited to the
Executive’s non-competition and non-solicitation, confidentiality, and
intellectual property ownership obligations to the Company.
 
12.12           Amendments.  This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Executive.
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.
 
MYREXIS, INC.
 
EXECUTIVE
            /s/ Gerald P. Belle   /s/ Andrea Kendell
By:
Gerald P. Belle
 
Name:
Andrea Kendell
Title:
Chairman of the Board
             
Address for Notices:
                 
758 East Verona Meadows Court
       
Murray, UT  84107

 
 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT A


GENERAL RELEASE


1.           General Release.  In consideration of the payments and benefits to
be made under that certain Executive Severance and Consulting Agreement, dated
January 22, 2013, (the "Agreement"), Andrea Kendell (the "Executive"), with the
intention of binding the Executive and the Executive's heirs, executors,
administrators and assigns, does hereby release, remise, acquit and forever
discharge Myrexis, Inc. (the "Company") and each of its subsidiaries and
affiliates (the "Company Affiliated Group"), their present and former officers,
directors, executives, agents, attorneys, employees and employee benefits plans
(and the fiduciaries thereof), and the successors, predecessors and assigns of
each of the foregoing (collectively, the "Company Released Parties"), of and
from any and all claims, actions, causes of action, complaints, charges,
demands, rights, damages, debts, sums of money, accounts, financial obligations,
suits, expenses, attorneys' fees and liabilities of whatever kind or nature in
law, equity or otherwise, whether accrued, absolute, contingent, unliquidated or
otherwise and whether now known or unknown, suspected or unsuspected which the
Executive, individually or as a member of a class, now has, owns or holds, or
has at any time heretofore had, owned or held, against any Company Released
Party in any capacity, including, without limitation, any and all claims (i)
arising out of or in any way connected with the Executive's service to any
member of the Company Affiliated Group (or the predecessors thereof) in any
capacity, or the termination of such service in any such capacity, (ii) for
severance or vacation benefits, unpaid wages, salary or incentive payments,
(iii) for breach of contract, wrongful discharge, impairment of economic
opportunity, defamation, intentional infliction of emotional harm or other tort
and (iv) for any violation of applicable state and local labor and employment
laws (including, without limitation, all laws concerning unlawful and unfair
labor and employment practices), any and all claims based on the Employee
Retirement Income Security Act of 1974 ("ERISA"), any and all claims arising
under the civil rights laws of any federal, state or local jurisdiction,
including, without limitation, Title VII of the Civil Rights Act of 1964 ("Title
VII"), the Americans with Disabilities Act ("ADA"), Age Discrimination in
Employment Act (“ADEA”), Sections 503 and 504 of the Rehabilitation Act, the
Family and Medical Leave Act, and any and all claims under any whistleblower
laws or whistleblower provisions of other laws, excepting only:


(a)  rights of the Executive under this General Release and the Agreement;


(b)   rights of the Executive relating to equity awards held by the Executive as
of her Date of Termination (as defined in the Agreement);


(c)   the right of the Executive to receive continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 in accordance with
applicable law;


(d)   rights to indemnification the Executive may have (i) under applicable
corporate law, (ii) under the by-laws or certificate of incorporation of any
Company Released Party or (iii) as an insured under any director's and officer's
liability insurance policy now or previously in force;
 
 
9

--------------------------------------------------------------------------------

 
 
(e)   claims (i) for benefits under any health, disability, retirement, deferred
compensation, life insurance or other, similar Executive benefit plan or
arrangement of the Company Affiliated Group and (ii) for earned but unused
vacation pay through the Date of Termination in accordance with applicable
Company policy; and


(f)   claims for the reimbursement of unreimbursed business expenses incurred
prior to the Date of Termination pursuant to applicable Company policy.


2.           No Admissions.  The Executive acknowledges and agrees that this
General Release is not to be construed in any way as an admission of any
liability whatsoever by any Company Released Party, any such liability being
expressly denied.


3.           Application to all Forms of Relief.  This General Release applies
to any relief no matter how called, including, without limitation, wages, back
pay, front pay, compensatory damages, liquidated damages, punitive damages for
pain or suffering, costs and attorney's fees and expenses.


4.           Specific Waiver.  The Executive specifically acknowledges that her
acceptance of the terms of this General Release is, among other things, a
specific waiver of her rights, claims and causes of action under Title VII,
ADEA, ADA and any state or local law or regulation in respect of discrimination
of any kind; provided, however, that nothing herein shall be deemed, nor does
anything herein purport, to be a waiver of any right or claim or cause of action
which by law the Executive is not permitted to waive.


5.           No Complaints or Other Claims.  The Executive acknowledges and
agrees that she has not, with respect to any transaction or state of facts
existing prior to the date hereof, filed any complaints, charges or lawsuits
against any Company Released Party with any governmental agency, court or
tribunal.


6.           Conditions of General Release.


(a)   Terms and Conditions.  From and after the Date of Termination, the
Executive shall abide by all the terms and conditions of this General Release
and the terms and any conditions set forth in any employment or confidentiality
agreements signed by the Executive, which is incorporated herein by reference.


(b)   Confidentiality.  The Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or any legal
process, or as is necessary in connection with any adversarial proceeding
against any member of the Company Affiliated Group (in which case the Executive
shall cooperate with the Company in obtaining a protective order at the
Company's expense against disclosure by a court of competent jurisdiction),
communicate, to anyone other than the Company and those designated by the
Company or on behalf of the Company in the furtherance of its business, any
trade secrets, confidential information, knowledge or data relating to any
member of the Company Affiliated Group, obtained by the Executive during the
Executive's employment by the Company that is not generally available public
knowledge (other than by acts by the Executive in violation of this General
Release).  This confidentiality obligation is in addition to, and not in lieu
of, any other contractual, statutory and common law confidentiality obligation
of the Executive to the Company.
 
 
10

--------------------------------------------------------------------------------

 
 
(c)   Return of Company Material.  The Executive represents that she has
returned to the Company all Company Material (as defined below).  For purposes
of this Section 6(c), "Company Material" means any documents, files and other
property and information of any kind belonging or relating to (i) any member of
the Company Affiliated Group, (ii) the current and former suppliers, creditors,
directors, officers, employees, agents and customers of any of them or (iii) the
businesses, products, services and operations (including without limitation,
business, financial and accounting practices) of any of them, in each case
whether tangible or intangible (including, without limitation, credit cards,
building and office access cards, keys, computer equipment, cellular telephones,
pagers, electronic devices, hardware, manuals, files, documents, records,
software, customer data, research, financial data and information, memoranda,
surveys, correspondence, statistics and payroll and other employee data, and any
copies, compilations, extracts, excerpts, summaries and other notes thereof or
relating thereto), excluding only information (x) that is generally available
public knowledge or (y) that relates to the Executive's compensation or
Executive benefits.


(d)   Cooperation.  Following the Date of Termination, the Executive shall
reasonably cooperate with the Company upon reasonable request of the Board of
Directors and be reasonably available to the Company with respect to matters
arising out of the Executive's services to the Company Affiliated Group.


(e)   Nondisparagement.  The Executive acknowledges and agrees that she shall
not make any statements that are professionally or personally disparaging about
or adverse to the interests of the Company or any Company Released Party,
including, but not limited to, any statements that disparage in any way
whatsoever the Company’s products, services, businesses, finances, financial
condition, capabilities or other characteristics.


(f)   Ownership of Inventions, Non-Disclosure, Non-Competition and
Non-Solicitation.  The Executive expressly acknowledges and agrees that Sections
4, 5, 6 and 7 of her Employment Agreement with the Company dated July 1, 2009
(the “Employment Agreement”) are incorporated herein by reference, and shall
survive the execution of this General Release in full force and effect pursuant
to their terms.


(g)   No Representation.  The Executive acknowledges that, other than as set
forth in this General Release and the Agreement, (i) no promises have been made
to her and (ii) in signing this General Release the Executive is not relying
upon any statement or representation made by or on behalf of any Company
Released Party and each or any of them concerning the merits of any claims or
the nature, amount, extent or duration of any damages relating to any claims or
the amount of any money, benefits, or compensation due the Executive or claimed
by the Executive, or concerning the General Release or concerning any other
thing or matter.
 
 
11

--------------------------------------------------------------------------------

 
 
(h)   Injunctive Relief.  In the event of a breach or threatened breach by the
Executive of this Section 6, the Executive agrees that the Company shall be
entitled to injunctive relief in a court of appropriate jurisdiction to remedy
any such breach or threatened breach, the Executive acknowledging that damages
would be inadequate or insufficient.


7.           Voluntariness.  The Executive agrees that she is relying solely
upon her own judgment; that the Executive is over eighteen years of age and is
legally competent to sign this General Release; that the Executive is signing
this General Release of her own free will; that the Executive has read and
understood the General Release before signing it; and that the Executive is
signing this General Release in exchange for consideration that she believes is
satisfactory and adequate.


8.           Legal Counsel.  The Executive acknowledges that she has been
informed of the right to consult with legal counsel and has been encouraged to
do so.


9.           Complete Agreement/Severability.  Other than the agreements and/or
obligations specifically referenced as surviving herein, this General Release
constitutes the complete and final agreement between the parties and supersedes
and replaces all prior or contemporaneous agreements, negotiations, or
discussions relating to the subject matter of this General Release.  All
provisions and portions of this General Release are severable.  If any provision
or portion of this General Release or the application of any provision or
portion of the General Release shall be determined to be invalid or
unenforceable to any extent or for any reason, all other provisions and portions
of this General Release shall remain in full force and shall continue to be
enforceable to the fullest and greatest extent permitted by law.


10.           Acceptance.  The Executive acknowledges that she has been given a
period of twenty-one (21) days within which to consider this General Release,
unless applicable law requires a longer period, in which case the Executive
shall be advised of such longer period and such longer period shall apply.  The
Executive may accept this General Release at any time within this period of time
by signing the General Release and returning it to the Company.


11.           Revocability.  This General Release shall not become effective or
enforceable until seven (7) calendar days after the Executive signs it.  The
Executive may revoke her acceptance of this General Release at any time within
that seven (7) calendar day period by sending written notice to the
Company.  Such notice must be received by the Company within the seven (7)
calendar day period in order to be effective and, if so received, would void
this General Release for all purposes.


12.           Governing Law.  Except for issues or matters as to which federal
law is applicable, this General Release shall be governed by and construed and
enforced in accordance with the laws of the State of Utah without giving effect
to the conflicts of law principles thereof.


 
12

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Executive has executed this General Release as of the
date last set forth below.


EXECUTIVE




_______________________________                                                                Date:
__________________________


Name:


 
13

--------------------------------------------------------------------------------

 